United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Huntington, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-296
Issued: May 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated October 26, 2006 denying reconsideration.
Because more than one year has elapsed between the most recent merit decision of the Office
dated October 12, 2005 and the filing of this appeal on November 14, 2006, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

The most recent merit decision of record is the Board’s July 17, 2006 decision. However, this decision became
final 30 days after issuance and is not subject to further review. See 20 C.F.R. § 501.6.

FACTUAL HISTORY
This case is on appeal to the Board for the fourth time. In Office file number
A13-264425, the Office accepted that appellant, then 29 years old, sustained a lumbosacral strain
resulting from a February 23, 1967 work injury. Appellant underwent a laminectomy in 1960
and a spinal fusion in 1967. In Office file number A6-432868, the Office accepted a low back
strain superimposed on preexisting degenerative disc disease when appellant was kicked in the
back by a coworker on February 10, 1988. By decision dated July 29, 1998, the Board affirmed
the Office’s termination of appellant’s compensation benefits effective November 12, 1994
finding that the weight of the medical evidence, as denoted by the April 5, 1994 report of
Dr. Carl Roncaglione, a Board-certified orthopedic surgeon selected as the impartial medical
examiner, established that he did not have residuals of his accepted injury.2 On September 20,
2001 appellant claimed a recurrence of disability commencing February 10, 1988 which he
attributed to his work injury of February 10, 1988 and the failure of his 1967 back surgery. In an
April 18, 2005 order, the Board granted the Director’s motion to set aside the September 4, 2003
Office’s nonmerit decision denying appellant’s reconsideration request and remand the case so
that the case files could be doubled.3 By decision dated July 17, 2006, the Board affirmed the
Office’s October 12, 2005 decision which denied modification of a December 31, 2002 decision
finding that appellant did not establish a recurrence of disability.4 The facts and the history
surrounding the prior appeals are set forth in the prior decisions and are hereby incorporated by
reference.
In a letter dated July 26, 2006, appellant requested reconsideration. He submitted an
x-ray as well as a copy of his statement in his civil case before the United States District Court
for the Southern District of West Virginia. In his statement in his civil case, appellant argued
that the medical report of Dr. Roncaglione, the impartial medical examiner, was false. In a
separate letter dated July 27, 2006, appellant advised that diagnostic testing proved that
Dr. Roncaglione’s report was false.
By decision dated October 26, 2006, the Office denied appellant’s request for
reconsideration finding that the evidence submitted neither raised legal questions nor included
new and relevant evidence sufficient to warrant a review of the prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Act,5 the Office has the discretion to reopen a case for
review on the merits. The Office must exercise this discretion in accordance with the guidelines
set forth in section 10.606(b)(2) of the implementing federal regulation, which provides that a
claimant may obtain review of the merits of the claim by either: (1) showing that the Office
2

Docket No. 96-1682 (issued July 29, 1998); petition for recon. denied, Docket No. 96-1682 (issued
November 16, 1998).
3

Docket No. 04-764 (issued April 18, 2005).

4

Docket No. 06-195 (issued July 17, 2006).

5

5 U.S.C. § 8128(a).

2

erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new
evidence not previously considered by the Office.6 Section 10.608(b) provides that, when an
application for reconsideration does not meet at least one of the three requirements enumerated
under section 10.606(b)(2), the Office will deny the application for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
Appellant’s July 26, 2006 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. In his July 26,
2006 request for reconsideration as well as in his statement in his civil case before the United
States District Court for the Southern District of West Virginia, appellant argued that the medical
report of Dr. Roncaglione, the impartial medical examiner, was false. The evidence of file
reflects that the Office had previously addressed the argument pertaining to its reliance upon the
opinion of Dr. Roncaglione in its October 12, 2005 decision, which the Board affirmed in its
July 17, 2006 decision. Thus, appellant’s argument pertaining to the Office’s reliance on
Dr. Roncaglione was previously considered by the Office and is repetitious of earlier arguments.8
Consequently, appellant is not entitled to a review of the merits of his claim based on the first
and second above-noted requirements under section 10.606(b)(2).9
With respect to the third requirement, submitting relevant and pertinent new evidence not
previously considered by the Office, appellant submitted an x-ray film. However, no new
medical report was submitted with the diagnostic study addressing whether appellant sustained a
recurrence of disability on February 10, 1988 causally related to the work-related injury
sustained on February 23, 1967. Because of this, the diagnostic study is not relevant to the issue
in this case. Consequently, appellant is not entitled to a review of the merits of his claim based
on the third above-noted requirement under section 10.606(b)(2).10
Appellant neither showed that the Office erroneously applied or interpreted a point of
law; advanced a point of law or fact not previously considered by the Office; nor did he submit
relevant and pertinent evidence not previously considered by the Office.11 Accordingly, the
Board finds that the Office properly determined that appellant was not entitled to a merit
review.12
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.608(b).

8

Betty A. Butler, 56 ECAB ___ (Docket No. 04-2044, issued May 16, 2005); Daniel M. Dupor, 51 ECAB
482 (2000).
9

20 C.F.R. § 10.608(b)(2)(i) and (ii).

10

20 C.F.R. § 10.606(b)(2)(iii).

11

20 C.F.R. § 10.606(b).

12

See James E. Norris, 52 ECAB 93 (2000).

3

CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 26, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

